DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to the Amendment filed May 5, 2021.
In view of the Amendment, the objections to the drawings and the specification and the rejection of claims 7-8 and 10-17 under 35 USC 112, as set forth in the Office Action dated 2/11/2021, are withdrawn.
Claims 7-8, 10-11, 13, and 17 are amended.
Claims 21-25 are added.
Claims 1-25 are pending.

Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Fig. 3b of Greenberg does not show an optical energy supply transmitting optical energy transscclerally, claim 1, as written, does not preclude that the electrical energy of Fig. 3b of Greenberg is modulated light as disclosed by Greenberg in paragraphs [0036] and [0132]: information is encoded by modulating light and energy is extracted from the light signal after it is converted to electricity. After the light signal is converted to electricity, the electrical energy signal is inductively transferred through the sclera as shown in Fig. 3b of Greenberg. That is, the .
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 14-15, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0091421 to Greenberg et al. (hereinafter referred to as “Greenberg”).
Referring to claim 1, Greenberg discloses an implant device (e.g., Fig. 3b and paragraph [0003]) comprising a first implant part configured for implantation into an eye (e.g., Fig. 3b, 314, 325 and paragraph [0128]) and a second implant part (e.g., Fig. 3b, 323, 320 and paragraph [0128]: the external electronics are located in the fatty tissue behind the eye), wherein the eye comprises a sclera on the inside of which the retina is located (e.g., paragraph [0168]), and the second implant part is configured to supply the first implant part with electrical energy via an optical interface wherein the optical interface is configured to transfer the energy transsclerally (e.g., paragraph [0175]: power and signal communication between the electronic chip element outside the eye and the electrode element in the retina occurs using optical means).

As to claim 3, Greenberg discloses the device of claim 1, wherein the second implant part is configured to be arranged intracorporeally (e.g., Fig. 3b, 323, 320 and paragraph [0128]: the external electronics are located in the fatty tissue behind the eye).
With respect to claim 4, Greenberg discloses the device of claim 1, wherein the optical interface is also configured for data transmission (e.g., paragraphs [0034] and [0036]: implanted electronics acquire data from the electrode units to transmit out and [0175]: power and signal communication between the electronic chip element outside the eye and the electrode element in the retina occurs using optical means).
As to claims 5-6, Greenberg discloses the device of claim 4, wherein the optical interface is also configured for bidirectional transmission of data wherein the bidirectional optical interface comprises a light transmitter on the first implant part and a light receiver on the second implant part (e.g., Fig. 3d and paragraph [0132]: for light modulation: a set of photo-detector (light receiver) and light generator (transmitter) are 
As to claim 7, Greenberg discloses the device of claim 1, wherein the optical interface comprises at least one radiation receiver for power supply light arranged on the first implant part (e.g., paragraph [0036]: photo-detector receiver), and at least one radiation transmitter for the power supply light arranged on the second implant part (e.g., paragraph [0036]: modulated LED or light generator acts as the transmitter), and wherein the or each radiation transmitter is configured to be arranged on the patient so that the or each radiation transmitter can emit the power supply light into the eye so that it can be received by a corresponding radiation receiver on the first implant part, where the power supply light is converted into electrical energy (e.g., paragraph [0036]: energy is extracted from the light signal after it is converted into electricity).
With respect to claim 8, Greenberg discloses the device of claim 7, wherein the second implant part is configured to be attached externally on the sclera or in the sclera, (e.g., paragraph [0128]: the external electronics are located in the fatty tissue behind the eye would be attached externally on the sclera, or, paragraph [0168]: external electronic chip is embedded in the sclera) and wherein the radiation receiver of the first implant is configured to be arranged on the inside of the sclera (e.g., Fig. 3d, photo-detector 362 inside the eye).
As to claims 9-10 and 23, Greenberg discloses the device of claim 1, wherein the second implant part is externally supplied with energy via an interface wherein the interface supplying energy to the second implant part is an inductive interface comprising a first intracorporeal coil connected to the second implant part, and a second 
With respect to claim 11, Greenberg discloses the device of claim 10, wherein the second implant part comprises a circuit device which is connected between the first coil and a radiation transmitter and provides a supply voltage for the radiation transmitter (e.g., Fig. 3b, 320 and paragraph [0128]).
As to claim 14, Greenberg discloses the device of claim 10, wherein the interface powering the second implant part is configured to transmit power and data from the extracorporeal coil to the second implant part coil (e.g., Fig. 3b, first intracoporeal coil 322 and second extracorporeal coil 321, and paragraphs [0126]-[0128]).
With respect to claim 15, Greenberg discloses the device of claim 14, wherein the interface powering the second implant part is adapted to transmit data from the second implant part to the extracorporeal coil (e.g., Fig. 3b, first intracoporeal coil 322 and second extracorporeal coil 321, and paragraphs [0126]-[0128]: energy and signal transmission).
As to claim 18, Greenberg discloses the device of claim 2, wherein the device comprises an extracorporeal camera which converts incident ambient light into the image information that is transmitted optically to the stimulation chip (e.g., Fig. 1b, 111 and paragraphs [0023], [0125] and [0132]).
With respect to claim 19, Greenberg discloses the device of claim 2, wherein the stimulation chip comprises a plurality of picture elements which are configured to receive ambient light incident into the eye as image information (e.g., paragraph [0024]).
 20, Greenberg discloses the device of claim 2, wherein the stimulation chip is connected to at least one counter electrode via which the stimulation signals flow back from the stimulation electrodes into the stimulation chip (e.g., paragraph [0137]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13, 16-17, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg as applied to claims 11 and 7 above, and further in view of US Patent No. 6,298,270 to Nisch et al. (hereinafter referred to as “Nisch”).
With respect to claim 12, Greenberg discloses the device of claim 11, but does not expressly disclose that the circuit device and the radiation transmitter are arranged on a common flexible foil substrate. However, Nisch teaches, in a related art: retina implant, where the implant includes a circuit device and a radiation transmitter on a common flexible foil substrate (e.g., column 5, lines 21-26 and column 6, lines 1-10 of 
As to claims 13 and 24, Greenberg in view of Nisch teaches the device of claim 12, wherein the circuit device and the radiation transmitter are arranged about the foil substrate (e.g., Fig. 3, infrared diode 50 (radiation transmitter) and electrodes 55 (circuit device) are arranged on opposite sides of the foil substrate (S-O-I layer 54), and in the foil substrate, an opening is provided above which the radiation transmitter is arranged (e.g., column 3, lines 42-51 of Nisch). Greenberg in view of Nisch differs from the claimed invention in that the circuit device and the radiation transmitter are on the opposite sides of the foil substrate, similar to the arrangement shown in Figs. 4 and 6 of the present application. Since Nisch teaches an opening in the foil substrate through which the retina can get nutrients and the infrared diode layer or radiation transmitter is across the entire substrate the infrared diode layer would be arranged above the opening so that light is transmitted to the retina. Further, there are a limited number of solutions as to where the circuit device and radiation transmitter are place with respect to the substrate: same side or opposite side. Accordingly, one of ordinary skill in the art would have recognized the benefits of a foil substrate with openings in a retina implant in view of the teachings of Nisch. One of ordinary skill in the art would have further modified the arrangement of the circuit device and radiation transmitter trying different 
With respect to claim 16, Greenberg discloses the device of claim 7, but does not expressly disclose that the first implant part comprises a flexible foil substrate on which at least the radiation receiver and a stimulation chip are arranged. However, Nisch teaches, in a related art: retina implant, that the retina implant has a substrate comprising at least one radiation receiver (photovoltaic layer) and a stimulation chip (electrodes stimulating retina cells) (e.g., Abstract and column 6, lines 1-10 of Nisch). Accordingly, one of ordinary skill in the art would have recognized the benefits of a flexible foil substrate for the first implant of Greenberg in view of the teachings of Nisch. Consequently, one of ordinary skill in the art would have modified the device of Greenberg so that its first implant has a flexible foil substrate on which are arranged the radiation receiver and a stimulation chip as taught by Nisch and because the combination would have yielded an implant device.
As to claims 17 and 25, Greenberg in view of Nisch teaches the device of claim 16, wherein the stimulation chip and the radiation receiver are arranged on the same side of the foil substrate (see rejection of claims 13 and 24), and in the foil substrate an opening is provided, above which the radiation receiver is arranged (e.g., column 1, line 63- column 2, line 6, column 2, lines 31-41 and 65-67, and column 6, lines 8-10 of Nisch). It would have been further obvious to one of ordinary skill in the art to employ a foil substrate on which a photovoltaic layer and a plurality of electrodes are arranged for the first implant of Greenberg in view of the teachings of Nisch, and because the combination would have yielded the predictable result of a retina implant.
.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792